PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
O’Connell, Cormac Michael 
Application No. 16/125,535
Filed: 7 Sep 2018
For: NOVEL PUF GENERATORS BASED ON SRAM BIT CELLS
:
:
:
:	DECISION ON PETITION
:
:




This is a decision on the petition under 37 CFR § 1.78(c), filed March 2, 2021, to accept an unintentionally delayed claim under 35 U.S.C. § 119(e) for the benefit of priority to prior-filed provisional Application No. 62/585,760, filed November 14, 2017, as set forth in the concurrently filed Application Data Sheet (ADS).  This is also a decision on the concurrently filed Petition to Expedite Consideration of Petition.

As the requisite $420.00 petition fee has been received, the petition for expedited consideration is GRANTED.

The petition under 37 CFR 1.78(c) is also GRANTED.

A petition for acceptance of a claim for late priority under 37 CFR § 1.78(c) is only applicable to those applications filed after the expiration of the period specified in 37 CFR § 1.78(a)(4).  In addition, the petition under 37 CFR § 1.78(c) must be accompanied by:  


(1) 	the reference required by 35 U.S.C. § 119(e) and 37 CFR § 1.78(a)(3) of the prior-filed application, which must be filed in an Application Data Sheet, unless previously submitted;
(2) 	the petition fee set forth in § 1.17(m); and
(3)  	a statement that the entire delay between the date the claim was due under 37 CFR § 1.78(a)(4) and the date the claim was filed was unintentional.  The Director may require additional where there is a question whether the delay was unintentional.


All the above requirements having been satisfied, the late claim for benefit of priority under 35 U.S.C. § 119 is accepted as being unintentionally delayed.

The granting of the petition to accept the delayed benefit claim to the prior-filed application under 37 CFR § 1.78(c) should not be construed as meaning that this application is entitled to the benefit of the filing date of the prior-filed application.  In order for this application to be entitled to the benefit of the prior-filed application, all other requirements under 35 U.S.C. §119(e) and under 1.78 must be met.  Similarly, the fact that the corrected Filing Receipt accompanying this decision on petition includes the prior-filed application should not be construed as meaning that applicant is entitled to the claim for benefit of priority to the prior-filed application noted thereon.  Accordingly, the examiner will, in due course, consider this benefit claim and determine whether the application is entitled to the benefit of the earlier filing date.

A corrected Filing Receipt, which includes the priority claim to the prior-filed application, accompanies this decision on petition.

Any questions concerning this matter may be directed to the undersigned at (571) 272-3206.  All other inquiries concerning the status of the application should be directed to the Office of Data Management at (571) 272-4200.

This application is being forwarded to the Office of Data Management for processing into a patent. 



/LIANA S WALSH/Lead Paralegal Specialist, OPET                                                                                                                                                                                                        

ATTACHMENT : Corrected Filing Receipt